Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan-Te Fu  on 2/4/22.

				        Claims
1. (Currently Amended) An access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the volatile memory includes a data storage area and a check code storage area, the access method comprises: 
the SSD controller receiving the data; 
the SSD controller generating a corresponding cyclic redundancy check code according to the data; the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code;
 the SSD controller storing the data into the data storage area, wherein a PREA instruction needs to be executed once when the SSD controller stores the data to the data storage area, without performing the PREA instruction next time; 

the SSD controller storing the error-correcting code into the check code storage area

3. (Currently Amended) An access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the volatile memory includes a data storage area, the access method comprises:
 the SSD controller receiving the data; 
the SSD controller generating a corresponding cyclic redundancy check code according to the data; 
the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code; 
the SSD controller sequentially storing the data and the cyclic redundancy check code into the data storage area, wherein a PREA instruction needs to be executed once when the SSD controller stores the data to the data storage area, without performing the PREA instruction next time; and 
the SSD controller storing the error-correcting code into the data storage area

5. (Currently Amended) An access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the volatile memory includes a data storage area, the access method comprises: 
the SSD controller receiving the data and dividing the data to a plurality of sub-data according to a preset size;
 the SSD controller generating a corresponding cyclic redundancy check code according to the data; 
the SSD controller generating a corresponding sub-error-correcting code according to each of the plurality of sub-data; 
the SSD controller alternately storing each of the plurality of sub-data and its corresponding sub-error-correcting code into the data storage area, wherein a PREA instruction needs to be executed once when the SSD controller stores the data to the data storage area, without performing the PREA instruction next time; and
the SSD controller storing the cyclic redundancy check code corresponding to the data into the data storage area


8. (Currently Amended) An access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a plurality of data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the volatile memory includes a data storage area, the access method comprises:
 the SSD controller receiving the plurality of data; 
the SSD controller generating a corresponding cyclic redundancy check code according to each of the plurality of data;
 the SSD controller generating an error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes;
 the SSD controller alternately storing the plurality of data and their corresponding cyclic redundancy check codes into the data storage area, wherein a PREA instruction needs to be executed once when the SSD controller stores the data to the data storage area, without performing the PREA instruction next time; 
and the SSD controller storing the error-correcting code into the data storage area

 					     Allowability
Claims 1-10 are allowed.  

However, when read as a whole, the prior art does not teach: the SSD controller storing the error-correcting code into the check code storage area; wherein, a PREA instruction needs to be executed once when the SSD controller stores the data to the data storage area, then the SSD controller stores the data to the data storage area without performing the PREA instruction next time; the SSD controller storing the cyclic redundancy check code into the check code storage area; and the SSD controller storing the error-correcting code into the check code storage area.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                         CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
         2/9/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112